Exhibit 10.19

 

Employment Agreement

 

This Employment Agreement (the “Agreement”) is made and entered into effective
as of March 1, 2004 (the “Effective Date”), by and between ACR Group, Inc., a
Texas corporation (the “Company”), and A. Stephen Trevino, an individual who
resides at 3423 Onion Creek, Sugar Land, Texas 77479 (hereinafter referred to as
the “Employee”).

 

WHEREAS, the Board of Directors of the Company recognizes the important
contributions that the Employee has previously made, and will continue to make,
to the Company;

 

WHEREAS, the Board of Directors of the Company considers it essential to the
best interests of the Company that the Employee continue to be financially
incentivized in order to remain in the continued employ of the Company;

 

WHEREAS, the Board of Directors of the Company believe it is in the best
interests of the Company for the Employee to enter into certain non-competition,
non-solicitation, and confidentiality agreements with the Company and in
exchange therefore, to provide Employee with certain additional financial
benefits;

 

NOW THEREFORE, in consideration of the mutual terms, conditions and covenants
hereinafter set forth, the Company and the Employee agree to the following:

 

1. Term and Renewal; Effectiveness.

 

Except as otherwise provided herein, the Company hereby agrees to employ the
Employee, and the Employee hereby agrees to remain in the employ of the Company,
for a four (4) year period commencing as of the Effective Date and continuing
until February 28, 2008 (the “Termination Date”). Commencing March 1, 2006, and
continuing regularly on the annual anniversary thereof, the Termination Date
shall automatically be extended for an additional one (1) year unless either
party shall have given notice to the other of its intention not to extend the
Termination Date, which notice must be given at least sixty (60) days prior to
any annual anniversary of the Effective Date.

 

2. Position and Duties.

 

The Employee shall perform the duties of Senior Vice President and General
Counsel of the Company, which shall be those duties that can reasonably be
expected to be performed by a person with such title.

 

The Employee shall, at all times, devote his full time and attention to the
business and affairs of the Company, and shall use his best efforts to perform
faithfully and efficiently such responsibilities.

 

3. Compensation and Benefits.

 

(a) The Company shall pay the Employee the compensation and benefits set forth
on Exhibit “A” attached hereto, which Exhibit “A” shall be considered a part of
this Agreement. The Base Salary set forth on Exhibit “A” may not be decreased,
but may be reviewed and increased by the Board, as circumstances dictate and in
the sole discretion of the Board.



--------------------------------------------------------------------------------

(b) All compensation paid pursuant to this Agreement shall be subject to any and
all applicable payroll and withholding deductions required by the law of any
jurisdiction with taxing authority with respect thereto.

 

4. Termination.

 

(a) Termination Events. This Agreement, and the employment relationship between
the Employee and the Company, shall terminate upon the first to occur of any of
the following:

 

(i) the death of the Employee;

 

(ii) the disability, as defined and determined by the Company’s long term
disability carrier (or if none, the Company), of the Employee for a continuous
period of at least six (6) months;

 

(iii) the expiration of the stated term of this Agreement, as it may from time
to time be extended;

 

(iv) the Company’s written notice to the Employee of the Company’s termination
of Employee’s employment for Cause. “Cause” shall mean a written determination
by the Board of the occurrence of any of the following events:

 

(A) the conviction of the Employee, whether or not appeal be taken, of (i) any
felony crime involving personal dishonesty, moral turpitude or willfully violent
conduct, or (ii) any crime involving the embezzlement of funds of the Company or
any affiliate of the Company;

 

(B) gross business misconduct by the Employee, provided the Company has given
the Employee prior written notice thereof and such misconduct has not been
corrected within 30 days following receipt of the Company’s notice;

 

(C) breach of Section 5 of this Agreement, provided the Company has given the
Employee written notice thereof and the Employee has not ceased any continuing
breach and cured, to the extent practicable, any such breach within 5 days
following receipt of the Company’s notice;

 

(D) breach of Section 6 of this Agreement;

 

(E) a failure by the Employee to carry out those duties that can reasonably be
expected to be performed by a person with such title, provided the Company has
given the Employee prior written notice thereof and such failure to carry out
his responsibilities has not been corrected within thirty (30) days following
receipt of the Company’s notice; or

 

(F) any other material breach of this Agreement, provided the Company has given
the Employee written notice thereof and the Employee has not ceased any
continuing material breach and cured, to the extent practicable, any such
material breach within 30 days following receipt of the Company’s notice;

 

2



--------------------------------------------------------------------------------

(v) the expiration of the thirtieth (30th) day after the Employee provides the
Company with written notice that he is terminating his employment other than for
Good Reason (as defined below);

 

(vi) the expiration of the thirtieth (30th) day after the Company provides the
Employee with written notice that the Company is terminating his employment
other than for Cause; or

 

(vii) the Employee’s written notice to the Company of the Employee’s termination
of his employment for Good Reason. “Good Reason” shall mean:

 

(A) the Company’s material breach of any provision of this Agreement, provided
the Employee has given the Company written notice of such breach and the Company
has not ceased any continuing breach and cured any such breach within 30 days
following receipt of the Employee’s written notice of such breach;

 

(B) the Company assigns to the Employee any duties materially inconsistent with
the Employee’s positions, duties, responsibilities and status with the Company,
or the Company changes the Employee’s reporting responsibilities, titles or
offices, unless consented to in writing by the Employee;

 

(C) the Company requires the Employee to perform the services required hereunder
at a location which is beyond a fifty (50) mile radius from the Company’s
current business office at 3200 Wilcrest Drive, Houston, Texas, unless consented
to in writing by the Employee (routine visits to the Company’s locations and
other business travel in the ordinary course of the Company’s business shall not
constitute a change of location); or

 

(D) a Change of Control shall occur and within twelve (12) months following the
date of such Change of Control, the Employee provides written notice to the
Company that he is terminating his employment with the Company. “Change of
Control” shall mean (1) the transfer of beneficial ownership or voting rights of
a majority of the outstanding shares of any class of Company capital stock, or
shares of Company capital stock with the power, over time, to elect a majority
of the members of the Board, to any person or entity (including a “group” as
such term is used in Section 13(d)(3) of the Securities Exchange Act of 1934),
except that if beneficial ownership would be deemed to occur merely upon the
execution of voting agreements to support a merger, consolidation or other
transaction to be consummated in the future, then for purposes of this Agreement
the date of such Change of Control shall instead be the date of consummation of
such merger, consolidation or other transaction, (2) the shareholders of the
Company prior to any merger, consolidation or other transaction do not continue
to own at least fifty percent (50%) of all classes of stock of the surviving
entity following such merger, consolidation or other transaction; (3) the
Company sells, leases or exchanges all or substantially all of its assets to any
other person or entity (other than a direct or indirect wholly owned subsidiary
of the Company); (4) the Company is materially or completely liquidated; or (5)
during any consecutive two-year period, individuals who constituted the Board
(together with any new directors whose election by the Board or whose nomination
for election by the shareholders of the Company was approved by a vote of at
least three quarters of the directors still in office who were either directors
at the beginning of such period or whose election or nomination for election was

 

3



--------------------------------------------------------------------------------

previously so approved) cease for any reason to constitute a majority of the
Board then in office.

 

(b) Effect of Termination; Pay and Benefits.

 

(i) If this Agreement is terminated under Section 4(a)(i) or Section 4(a)(ii),
then the Company shall pay to the Employee, in a single lump sum, within thirty
(30) days after such event, any accrued and unpaid Base Salary then in effect
through the date of his termination of employment, and as soon as practicable
after it can be computed, a Prorated Bonus. For purposes of this Agreement, the
“Prorated Bonus” shall be the Annual Incentive Bonus that would have been paid
to the Employee for the Company’s fiscal year during which the termination
occurred assuming the Employee had continued in his employment for such year,
multiplied by the ratio equal to the full number of months the Employee was
employed by the Company for the Company’s fiscal year in which the Employee’s
employment was terminated (counting the month of termination as a full month),
divided by twelve (12). The Company is entitled to credit against its
compensation obligations under this Agreement to the Employee the amount of any
disability benefits received by the Employee prior to the event specified
hereunder, under any disability insurance policy maintained by the Company.

 

(ii) If this Agreement is terminated under Section 4(a)(iii), then the Company
shall pay to the Employee, in a single lump sum, within thirty (30) days after
such event, any accrued and unpaid Base Salary then in effect through the date
of expiration of this Agreement, and as soon as practicable after it can be
computed, the Annual Incentive Bonus earned by the Employee through the date of
expiration of this Agreement.

 

(iii) If this Agreement is terminated under Section 4(a)(iv) or Section 4(a)(v),
then the Company shall pay to the Employee, in a single lump sum, within thirty
(30) days after such event, any accrued and unpaid Base Salary then in effect
through the date of his termination of employment.

 

(iv) If this Agreement is terminated under Section 4(a)(vi) or Section
4(a)(vii), then the Company shall pay to the Employee the following:

 

(A) The total amount of Base Salary and total costs of medical and dental
premiums paid by the Company on behalf of the Employee during the twelve (12)
months immediately preceding the termination of this Agreement multiplied by
2.9, payable in a single lump sum within thirty (30) days after termination of
this Agreement; and

 

(B) The “pro rata Annual Incentive Bonus”, if any, that would have been paid for
the fiscal year that this Agreement is terminated, multiplied by a percentage.
This percentage is determined as follows: the numerator equals the full number
of months that the Employee was employed by the Company for the Company’s fiscal
year in which the Employee’s employment was terminated (counting the month of
termination as a full month), and the denominator is twelve. This product, if
any, shall equal the “pro rata Annual Incentive Bonus” payable hereunder.

 

(C) All Restricted Shares set forth in Exhibit “A” shall become vested and
payable within thirty (30) days to the Employee.

 

4



--------------------------------------------------------------------------------

5. Confidentiality.

 

(a) Confidential and Proprietary Information. It is acknowledged and agreed by
both parties hereto that the business of the Company and its business interests
require a confidential relationship and the fullest protection and confidential
treatment of the Company’s trade secrets, projections, unique practices,
transactions, employees, price lists, business plans, legally protected
intellectual property (including all ideas, inventions, processes, methods,
plans, improvements, patentable inventions) and other information pertaining to
its business not disclosed by the Company to, or generally known by, the public
(collectively, “Confidential and Proprietary Information”), and that the
unauthorized disclosure of the same by Employee or any third party could cause
irreparable harm to the Company. All such information is proprietary in nature,
and the Company strives to keep such information confidential. The Employee
acknowledges that the covenants contained in this Section 5 are an essential
part of his employment by the Company and that, but for his agreement to comply
with such covenants, the Company would not have entered into this Agreement.

 

(b) Confidentiality Maintained. The Employee is employed in a position which is
directly involved in the development and conduct of the Company’s business, and
in such capacity the Employee has been, and in the future will be, provided
access to, and will gain knowledge of, the Company’s Confidential and
Proprietary Information. The Employee covenants that both during his employment
by the Company and, except as otherwise provided in this Agreement, for a period
of two (2) years after the Employee’s termination of his employment with the
Company, he shall preserve, protect and hold in strictest confidence the
Company’s Confidential and Proprietary Information.

 

(c) No Use of Information. The Employee covenants that he shall not, either
during his employment with the Company and, except as otherwise provided in this
Agreement, for a period of two (2) years after the Employee’s termination of his
employment with the Company, use for himself or disclose to or use for any other
persons, directly or indirectly, any of the Company’s Confidential and
Proprietary Information, except in carrying out his duties and responsibilities
as an officer or employee of the Company or as such disclosure or use is
expressly authorized by the Company in writing.

 

(d) Return of Confidential and Proprietary Information. All Confidential and
Proprietary Information and any other Company information and property which the
Employee is provided, prepares himself, uses, or otherwise acquires during his
employment with the Company, are and shall remain the sole and exclusive
property of the Company, and all such items and copies or summaries shall be
returned to the Company within forty-eight (48) hours after termination of the
Employee’s employment with the Company, except as otherwise provided in this
Agreement.

 

(e) Exceptions. Notwithstanding any provision in this Agreement to the contrary,
the restrictions contained in this Section 5 shall not apply to (1) any
information that is or becomes generally available to and known by the public
(other than as a result of unpermitted disclosure directly or indirectly by the
Employee), (2) a disclosure made pursuant to a court order, a valid
administrative subpoena or a lawful request for information by an administrative
or regulatory agency (the Employee shall give the Company prompt notice of any
such court order, subpoena or request for information) or (3) in the event this
Agreement is terminated pursuant to Section 4(a)(vi) or Section 4(a)(vii) of
this Agreement.

 

6. Non-Competition and Non-Solicitation.

 

(a) Consideration Acknowledged. The Employee acknowledges that his employment
with the Company is and will continue to be, special, unique and of an
extraordinary character and that, in connection with such employment he has
acquired, acquires, and will continue to acquire, special skills.

 

5



--------------------------------------------------------------------------------

The Employee further acknowledges that the covenants contained in this Section 6
are an essential part of his employment by the Company and that, but for his
agreement to comply with such covenants, the Company would not have entered into
this Agreement. Finally, the Employee acknowledges that he has gained access to
and use of the Company’s Confidential and Proprietary Information because of his
covenants contained in this Section 6.

 

(b) Employee Covenants. The Employee covenants and agrees that he shall not,
within fifty (50) miles of any location of the Company (the “Area”), for a
period of two (2) years after the termination of his employment with the
Company:

 

(i) Directly or indirectly, either as principal, agent, independent contractor,
consultant, director, officer, employee, employer, advisor, stockholder, partner
or in any other individual or representative capacity whatsoever, either for his
own benefit or for the benefit of any other person or entity either (a) hire,
attempt to hire, contact or solicit with respect to hiring any management level
employee of the Company into a business, undertaking or entity that conducts a
business similar to the Company’s business or provides or sells a service which
is the same or substantially similar to or otherwise competitive with the
Company’s business or (b) induce or otherwise counsel, advise or encourage any
management level employee of the Company to leave the employment of the Company
to join any business, undertaking or entity that conducts a business similar to
the Company’s business or provides or sells a service which is the same or
substantially similar to, or otherwise competitive with, the Company’s business;

 

(ii) Directly or indirectly, either as principal, agent, independent contractor,
consultant, director, officer, employee, employer, advisor, stockholder, partner
or in any other individual or representative capacity whatsoever, either for his
own benefit or for the benefit of any other person or entity, solicit, divert or
take away any existing or prospective customers or clients of the Company (who
were such during the Employee’s employment with the Company and with whom the
Employee had direct or indirect contact with, or confidential information about)
to join or become affiliated with any business, undertaking or entity that
conducts a business similar to the Company’s business or provides or sells a
service which is the same or substantially similar to, otherwise competitive
with, the Company’s business; or

 

(iii) Act or serve, directly or indirectly, as principal, agent, independent
contractor, consultant, director, officer, employee, employer or advisor or in
any other position or capacity with or for, or acquire a direct or indirect
ownership interest in or otherwise conduct (whether as stockholder, partner,
investor, joint venturer or as owner of any other type of interest) any
business, undertaking or entity that conducts a business similar to the
Company’s business or provides or sells a service which is the same or
substantially similar to, or otherwise competitive with, the Company’s business.

 

(c) Anti-Disparagement. The Employee shall not, either during or after the
termination of this Agreement, make any public or private remark or comments
that are intended to be, or could reasonably be construed as, disparaging of the
Company, its directors, officers, products, business, or services.

 

(d) Enforceability. Employee acknowledges that the Area and the non-competition
period are reasonable and necessary for the protection of the Company’s
Confidential and Proprietary Information, business and client relationships and
other legitimate business interests. In the event any provision of this Section
is held by a court of competent jurisdiction to be unenforceable as to any
particular geographic area or as to any specific period of time, this Section
shall be modified to limit the geographic area or period of time so that this
Section is enforceable to the greatest extent possible. The

 

6



--------------------------------------------------------------------------------

duration of each obligation of this Section will be extended by any period of
time during which Employee is in breach of the obligation.

 

(e) Exceptions. Notwithstanding any provision in this Agreement to the contrary,
the restrictions contained in this Section 6 shall not apply in the event this
Agreement is terminated pursuant to Section 4(a)(vi) or Section 4(a)(vii) of
this Agreement

 

7. Additional Payment In Certain Circumstances.

 

In the event that any payment under this Agreement is deemed an excess parachute
payment under Section 280G of the Code (or any successor provision) which is
subject to any excise tax under Section 4999 of the Code (or any successor
provision), the Company shall pay to the Employee an “additional payment” equal
to 50% of any such excise taxes payable by Employee. In addition, the Company
will pay the Employee a tax make-up payment in an amount equal to 50% of any
additional tax payable by the Employee to the extent such additional tax is
imposed in respect of such “additional payment”. Thereafter, there will be no
further tax make-up payments by the Company.

 

8. Remedies and Dispute Resolution.

 

With respect to each and every breach or violation or threatened breach or
violation by the Employee of Section 5 or 6 of this Agreement, the Company may
in addition to all other remedies available to it, file a lawsuit or otherwise
apply to any court of competent jurisdiction for entry of an immediate order
enjoining or restraining the Employee from engaging in any such breach of
violation or threatened breach or violation by the Employee.

 

With the exception of the Company’s right to seek injunctive relief in a
judicial forum for any breach or violation or threatened breach or violation by
the Employee of Section 5 or 6 of this Agreement, all disputes between the
Employee and the Company that arise out of concern, or are based, in whole or in
part, upon any provision of this Agreement shall be resolved through binding
arbitration conducted under the Employment Arbitration Procedures of the
American Arbitration Association. The parties shall bear their own costs in any
such arbitration proceeding; provided, however, that the prevailing party shall
be entitled to the recovery of its legal costs and attorneys’ fees.

 

9. Severability.

 

The provisions of this Agreement are severable, and any judicial determination
that one or more of such provisions, or any portion thereof, is invalid or
unenforceable shall not affect the validity or enforceability of any other
provisions, or portion thereof, but rather shall cause this Agreement to first
be construed in all respects as if such invalid or unenforceable provisions, or
portions thereof, were modified to terms which are valid and enforceable and
provide the greatest protection to the Company’s business and interests;
provided, however, that if necessary to render this Agreement enforceable, it
shall be construed as if such invalid or unenforceable provisions, or portions
thereof, were omitted.

 

10. Assignability.

 

This Agreement is a personal services agreement which may not be assigned or
transferred by either party without the express prior written consent of the
other. This Agreement shall be binding upon and inure to the benefit of the
parties, and the respective permitted successors and assigns, heirs and legal
representatives.

 

7



--------------------------------------------------------------------------------

11. Officers’ Liability Insurance.

 

For the term of this Agreement, the Company shall maintain officers’ liability
insurance for acts or omissions which may have occurred, be occurring, or in the
future occur as a result of the Employee’s service as an officer or employee of
the Company. The coverage provided by such insurance shall not be on terms less
advantageous in the aggregate to the Employee than the Company’s officers’
liability insurance policies in effect as of the Effective Date.

 

12. Indemnification.

 

The Employee shall be entitled to all rights of indemnification by the Company
set forth in the bylaws of the Company and in any liability insurance policy
owned by the Company in effect as of the Effective Date. None of the provisions
of the Company’s certificate of incorporation or bylaws which limit officers’
liabilities to the Company or its stockholders for monetary damages or which
provide for indemnification of the Company’s officers or employees shall be
amended in a manner adverse to the interests of the Employee during the term of
this Agreement or at any time thereafter.

 

13. Miscellaneous.

 

(a) Governing Law; Captions. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

 

(b) Amendment. Except as otherwise provided herein, this Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto.

 

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid addressed as follows,
or to such other address as any party shall have furnished to the other in
writing:

 

If to the Employee:

 

A. Stephen Trevino

3423 Onion Creek

Sugar Land, Texas 77479

 

If to the Company:

 

ACR Group, Inc.

3200 Wilcrest Drive

Suite 440

Houston, Texas 77042

 

Attn: Chief Executive Officer, and

 Chairman of the Compensation Committee

of the Board of Directors

 

Notice shall be effective when actually delivered to the addressee or when
delivered to the address specified in accordance with this Agreement.

 

8



--------------------------------------------------------------------------------

(d) Entire Agreement. This Agreement contains the entire understanding of the
Company and the Employee with respect to the subject matter hereof and
supersedes and completely replaces any earlier agreement, written or oral, with
regard thereto.

 

(e) Delinquent Payments. Any payment required to be paid by the Company under
this Agreement which is not paid within thirty (30) days of receipt by the
Company of the Employee’s demand therefor shall thereafter be deemed delinquent,
and the Company shall pay to the Employee immediately upon demand interest at
15%, or the highest allowable rate, if less, so as not to exceed the highest
nonusurious rate per annum allowed by applicable law from the date such payment
becomes delinquent to the date of payment of such delinquent sum.

 

(f) Counterparts. This Agreement may be executed in two (2) or more counterparts
each of which shall be deemed an original and all of which together shall
constitute but one and the same instrument. Facsimile signatures shall have the
same effect as original signatures.

 

IN WITNESS WHEREOF, the Employee has hereunto set his hand and the Company has
caused this Agreement to be executed in its name and on its behalf, as of the
Effective Date.

 

“COMPANY” ACR GROUP, INC. By:  

/s/    Alex Trevino, Jr.      

--------------------------------------------------------------------------------

   

Alex Trevino, Jr.

Chairman of the Board

Date:

 

May 24, 2004

“EMPLOYEE” A. Stephen Trevino

/s/    A. Stephen Trevino

--------------------------------------------------------------------------------

A. Stephen Trevino

Date:

 

May 24, 2004

 

9



--------------------------------------------------------------------------------

Exhibit “A”

 

1. An annual base salary (the “Base Salary”) as determined by the Board for each
fiscal year of the Company, which will be paid in accordance with the Company’s
regular payroll practices. The Base Salary may be increased, but not decreased,
from the Base Salary as of the Effective Date during the term of this Agreement.
For the Company’s fiscal year beginning March 1, 2004, the annual Base Salary
shall be $210,000.

 

2. An annual incentive bonus for each fiscal year of the Company, as determined
by the Board on an annual basis (the “Annual Incentive Bonus”). The Annual
Incentive Bonus for each fiscal year shall be approved by the Board no later
than ninety (90) days following the end of the prior fiscal year. Any Annual
Incentive Bonus earned shall be paid by the Company within ninety (90) days
following the end of the applicable fiscal year.

 

3. Use of a vehicle obtained by the Company of the type comparable to that
provided to Employee on the Effective Date, with the right of replacement with a
comparable vehicle at the expiration of the current lease term, together with
the payment of all business related operating and insurance costs of the
vehicle. Employee acknowledges that the Company may report all or a portion of
the costs of the vehicle as taxable income to Employee in accordance with
applicable regulations of the Internal Revenue Service.

 

4. Reimbursement of all authorized expenses incurred in connection with the
performance of Employee’s responsibilities.

 

5. All other benefits provided by the Company to Employee as of the Effective
Date, including all benefits that are generally available to other employees of
the Company, which may include medical, dental, disability and life insurance,
and participation in the ACR Group, Inc. 401(k) plan.

 

6. Restricted Shares. 500,000 shares of restricted stock of the Company (Company
common stock par value $0.01) are awarded to the Employee (“Restricted Shares”).
Restricted Shares listed hereunder are not transferable by the Employee until
the date that the applicable shares become vested. Notwithstanding such
restrictions, the Employee shall retain all voting rights with respect to such
non-vested Restricted Shares. However, the Employee shall not be entitled to any
dividends paid with respect to such shares, and shall have no other rights
respecting such shares except as specifically set forth in this Agreement. The
Company will file appropriate registration documents (and bear all such costs)
pertaining to the vested Restricted Shares as reasonably requested by the
Employee. As of the date any such shares become vested, then those shares shall
contemporaneously become transferable and payable to the Employee within thirty
(30) days thereof.

 

Beginning with the Effective Date, the Restricted Shares shall vest as follows:

 

A. 125,000 Restricted Shares to vest as of the later of (i) the first date that
the Company reports on its Form 10K for its fiscal year fully diluted earnings
per share of at least $0.25 per share, or (ii) March 1, 2005.

 

B. 125,000 Restricted Shares to vest as of the later of (i) the first date that
the Company reports on its Form 10K for its fiscal year fully diluted earnings
per share of at least $0.30 per share, or (ii) March 1, 2006.

 

10



--------------------------------------------------------------------------------

C. 125,000 Restricted Shares to vest as of the later of (i) the first date that
the Company reports on its Form 10K for its fiscal year fully diluted earnings
per share of at least $0.35 per share, or (ii) March 1, 2007.

 

D. 125,000 Restricted Shares to vest as of the later of (i) the first date that
the Company reports on its Form 10K for its fiscal year fully diluted earnings
per share of at least $0.40 per share, or (ii) March 1, 2008.

 

Notwithstanding any other provisions of this Agreement, in the event of a Change
of Control (as defined in this Agreement), then all Restricted Shares hereunder,
to the extent not already vested, shall become vested, fully transferable, and
without restriction.

 

In the event this Agreement is terminated for any reason, other than under
Section 4(a)(vi) and/or Section 4(a)(vii), prior to the vesting of Restricted
Shares, such non-vested Restricted Shares shall be forfeited by the Employee
back to the Company.

 

Notwithstanding any other provisions of this Section 6 of Exhibit “A”, all
Restricted Shares not fully vested as of March 1, 2009, shall be forfeited by
the Employee hereunder and returned to the Company.

 

To the extent the distribution to the Employee of shares of Company common stock
which have become vested hereunder are subject to income and employment taxes
which the Company determines must be withheld with respect to the distribution
of such shares of common stock, no such shares shall be distributed to the
Employee until satisfactory arrangements (as determined by the Company) will
have been made by the Employee with respect to the payment of any applicable
income and employment taxes which the Company determines it must withhold with
respect to such shares of common stock.

 

The number of Restricted Shares granted hereunder shall be automatically
adjusted in the event of any Recapitalization Event (as defined below) so as to
prevent the enlargement or dilution of the Employees’ non-vested Restricted
Shares as of such Recapitalization Event date. Recapitalization Event includes
spin-offs of assets, stock splits, combinations of shares, recapitalizations,
mergers, consolidations, reorganizations, liquidations, issuance of rights or
warrants and similar transactions or events involving the Company.

 

11